Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christopher Michael Mastin, Appellant                 Appeal from the 440th District Court of
                                                      Coryell County, Texas (Tr. Ct. No. 20-
No. 06-22-00147-CR         v.                         26231). Memorandum Opinion delivered
                                                      by Justice van Cleef, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Christopher Michael Mastin, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 13, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk